      Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 1 of 6 PageID #:166




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    TRAVIS CARTER,

               Plaintiff,                          No. 20 C 1684

         v.                                        Judge Thomas M. Durkin

    THE CITY OF CHICAGO and
    MICHAEL WROBEL,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

        Travis Carter was convicted of being a felon in possession of a gun based on

evidence discovered due to an incriminating statement he made while in custody.

After spending five years in jail, Carter’s conviction was overturned on appeal

because his statement was taken in violation of Miranda. He alleges that the

Miranda violation caused his conviction and he seeks damages from the police officer

who took his statement, Michael Wrobel, and indemnification from the City of

Chicago, bringing claims for violation of the Fifth Amendment’s privilege against self-

incrimination and Fourteenth Amendment due process. 1 Defendants have moved to

dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). R. 19. That motion is denied in part and granted in part.




1Carter voluntarily dismissed his Monell and respondeat superior claims against the
City. See R. 30; R. 31.
     Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 2 of 6 PageID #:167




                                       Analysis

I.     Fifth Amendment

       A.    Causation

       The Miranda exclusionary rule is not a constitutional right in and of itself.

Rather, it is “a prophylactic measure to prevent violations of the right protected by

the [Fifth Amendment’s] Self-Incrimination Clause” by “admission into evidence in a

criminal case of confessions obtained through coercive custodial questioning.” Chavez

v. Martinez, 538 U.S. 760, 772 (2003). In other words, a police officer’s “failure to read

Miranda warnings” does not violate “constitutional rights and cannot be grounds for

a § 1983 action.” Id. A constitutional violation occurs only when the statement

collected in violation of Miranda is introduced at trial. See id. at 767.

       Based on this authority, Wrobel argues that he cannot be liable for violating

Carter’s constitutional rights because the prosecutors, not Wrobel, made the decision

to introduce Carter’s statement at trial. See R. 19 at 12. This argument, however,

runs contrary to well-established “elementary principles of legal causation.” Jones v.

City of Chicago, 856 F.2d 985, 993 (7th Cir. 1988). “In constitutional-tort cases as in

other cases, [police officers are] responsible for the natural consequences of [their]

actions.” Id. “If police officers have been instrumental in the plaintiff’s continued

confinement or prosecution, they cannot escape liability by pointing to the decisions

of prosecutors or grand jurors or magistrates to confine or prosecute him.” Id. at 994.

And the Seventh Circuit has found that a police officer’s violation of Miranda can be

understood to “cause” later use of the statement at trial, such that a plaintiff can state



                                            2
    Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 3 of 6 PageID #:168




a Section 1983 claim against the officer. See Sornberger v. City of Knoxville, Illinois,

434 F.3d 1006, 1027 (7th Cir. 2006) (“This use of [the plaintiff’s] confession, if the

confession is indeed found to have been elicited without Miranda warnings, allows a

suit for damages under § 1983 [against the defendant police officers].”); see also

Johnson v. Winstead, 900 F.3d 428, 434 (7th Cir. 2018), cert. denied, 139 S. Ct. 2776

and 139 S. Ct. 2777 (2019) (reversing dismissal of a Section 1983 claim against police

officers based on a statement made without Miranda warnings that was introduced

at trial).

       Wrobel contends that subjecting him to liability for a constitutional violation

that occurs only at trial unfairly exposes police officers to liability for decisions made

by prosecutors. See R. 19 at 13. This argument ignores the fact that Wrobel personally

made the decision to question Carter without reading him his rights. That action is

sufficient to plausibly allege that Wrobel caused Carter’s injury.

       B.    Damages

       Defendants argue that damages are not available for a failure to abide by

Miranda where, as here, the ensuing statement was not also coerced. Their argument

is based on an interpretation of the relevant Supreme Court case law endorsed by

other Circuits. The Seventh Circuit, however, has indicated otherwise.

       Specifically, in Sornberger v. City of Knoxville, the plaintiff alleged his

statement was coerced and, like Carter, brought both a Fifth Amendment Miranda-

based claim and a Fourteenth Amendment Due Process claim. 434 F.3d 1006. The

court addressed the Miranda-based claim separately from the coercion allegation and



                                            3
    Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 4 of 6 PageID #:169




Due Process claim and held that the use at trial of a statement “found to have been

elicited without Miranda warnings, allows a suit for damages under § 1983.” Id. at

1027. More recently, in a case with no allegation of coercion, the Seventh Circuit

reversed and remanded a district court decision that a Miranda claim was untimely.

See Johnson, 900 F.3d at 434 (“It follows that a claim for violation of the Fifth

Amendment right against compulsory self-incrimination is complete and accrues

when an accused’s unlawfully obtained inculpatory statement—whether coerced or

obtained without Miranda warnings—is introduced as evidence at trial to convict him

of a criminal offense.”). Although Johnson was concerned with timeliness and did not

directly address whether a Miranda-based claim without allegation of coercion is

actionable, this year, the Seventh Circuit noted that “Johnson contemplates

[damages] arising from incarceration for the actual Fifth Amendment violation of

admitting the [un-Mirandized] statements at trial to secure a criminal conviction.”

Martin v. Marinez, 934 F.3d 594, 600 n.2 (7th Cir. 2019), cert. denied, 140 S. Ct. 1115

(2020). And notably on remand, Judge Feinerman reviewed the relevant case law and

found that a coercion allegation was not required to state a claim. See Johnson v.

Winstead, 447 F. Supp. 3d 715, 719-20 (N.D. Ill. 2019). This Court agrees and rejects

Defendants’ argument that damages are not available for Carter’s claim.

Furthermore, the Court rejects Defendants’ qualified immunity argument because

the Miranda privilege is clearly established.




                                          4
      Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 5 of 6 PageID #:170




II.     Fourteenth Amendment Due Process

        Carter also brings a Due Process claim. There is a “Fourteenth Amendment

substantive due process right to be free from coercive questioning.” Sornberger, 434

F.3d at 1024. But Carter does not allege that his statement was coerced; only that he

was questioned in custody without having been read his Miranda rights. As

discussed, these allegations state a claim under the Fifth Amendment. The Supreme

Court has explained that “[w]here a particular Amendment provides an explicit

textual source of constitutional protection against a particular sort of government

behavior, that Amendment, not the more generalized notion of ‘substantive due

process,’ must be the guide for analyzing these claims.” Albright v. Oliver, 510 U.S.

266, 273 (1994). Therefore, Carter’s Due Process claim is dismissed.

                                     Conclusion

        Two last points to address. First, Defendants’ argue that Carter’s

indemnification claim should be dismissed if the claims against Wrobel are dismissed.

Because the claims against Wrobel will proceed, so will the indemnification claim.

And second, Defendants’ statute of limitations defense is rejected because they

concede it is foreclosed by Johnson v. Winstead, 900 F.3d 428 (7th Cir. 2018), and

they only seek to preserve it for appeal. See R. 19 at 15.




                                           5
    Case: 1:20-cv-01684 Document #: 38 Filed: 12/07/20 Page 6 of 6 PageID #:171




      Therefore, Defendants’ motion to dismiss [19] is denied in that Carter’s Fifth

Amendment claim will proceed and granted in that his Due Process claim is

dismissed. A status hearing is set for December 21, 2020 at 9 a.m. The parties should

meet and confer regarding a discovery schedule in advance of the status hearing.

                                                    ENTERED:


                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: December 7, 2020




                                         6
